Filed 10/22/98 by Clerk of Court of Appeals



COURT OF APPEALS



STATE
 
OF
 
NORTH
 
DAKOTA



1998 ND APP 13





State of North Dakota,                     Plaintiff and Appellee



       v.                   

                                     

Kevin Eugene Rohde,                       Defendant and Appellant





Criminal No. 980161CA



*    *    *    *    *    *    *    *    *    *    *



City of Valley City,                       Plaintiff and Appellee



       v.



Kevin Eugene Rohde,                       Defendant and Appellant 



Criminal Nos. 980213CA & 980214CA





Appeals from the District Court for Barnes County, Southeast Judicial District, the Honorable Randall L. Hoffman, Judge.

AFFIRMED.

Per Curiam.

Robin Huseby, State’s Attorney, Courthouse, 230 4th St. NW, Room 301, Valley City, ND 58072, for plaintiff and appellee.

Kevin Eugene Rohde, 3579 Sunrise Drive, Valley City, ND 58072.  Pro se. 



State v. Rohde

Criminal Nos. 980161CA, 980213CA, 980214CA



Per Curiam.

[¶1]	In these consolidated appeals from convictions for driving while under suspension and driving without liability insurance, Kevin Eugene Rohde asserts the trial court erroneously refused to dismiss the charges against him because he has a constitutional right to operate a motor vehicle on the roads of North Dakota without a valid drivers license.  The North Dakota Supreme Court has rejected this identical argument in the past.  
See
 
City of Bismarck v. Stuart
, 546 N.W.2d 366, 367 (N.D. 1996); 
State v. Kouba
, 319 N.W.2d 161, 163 (N.D. 1982).  
See
 
also
 
State v. Ertelt
, 548 N.W.2d 775, 776-77 (N.D. 1996).  Accordingly, we affirm the convictions under N.D.R.App.P. 35.1(a)(1) and (7).

[¶2]	David W. Nelson, D.J.

Maurice R. Hunke, D.J.

Gerald G. Glaser, S.J.